Citation Nr: 1017437	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  05-23 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1953 to March 
1955.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from April 2004 and June 
2004 rating decisions by the Department of Veterans Affairs 
(VA) Regional Office in St. Louis, Missouri (RO).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's currently 
diagnosed bilateral hearing loss cannot be reasonably 
disassociated from his military service.

2.  The Veteran's current tinnitus is related to his 
bilateral hearing loss.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus is the result of or proximately due to the 
Veteran's service-connected bilateral hearing loss.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 
2000, VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, without deciding that any error was 
committed with respect to the duty to notify or the duty to 
assist, such error was harmless and need not be further 
considered.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including sensorineural hearing loss, will be presumed if 
they are manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists; and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  When aggravation of a Veteran's nonservice-connected 
condition is proximately due to or the result of a service- 
connected condition, the Veteran shall be compensated for the 
degree of disability, but only that degree, over and above 
the degree of disability existing prior to the aggravation.  
Id.


Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran is seeking entitlement to service connection for 
bilateral hearing loss and tinnitus.  He attributes his 
hearing disorders to his inservice acoustic trauma sustained 
from loud noise.  Specifically, he claims that he was exposed 
to noise from heavy artillery fire and explosions during his 
basic infantry training and serving as a driver to a forward 
observer while assigned to an armored field artillery unit.

Historically, the Veteran served on active duty in the Army 
from March 1953 to March 1955.  His DD-214 shows that he was 
assigned to Headquarter Battery 78th Armored Field Artillery 
Battalion.

The Veteran's service treatment records are negative for any 
complaints or diagnoses of hearing loss or tinnitus.  The 
March 1955 separation examination report stated that the 
Veteran had 15 out of 15 hearing on both whispered and spoken 
voice testing, bilaterally.  Pure tone audiometry testing was 
not conducted.

After separation from military service, a May 1987 private 
audiological examination provided by his employer, O.C. 
Fiberglass Company revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
65
75
85
LEFT
20
20
75
90
99

In a June 1987 cover letter to the reports of hearing 
examinations conducted in May 1987, May 1988, and June 1989, 
the Veteran's employer stated that the Veteran's work 
environment did not involve noise exposure.


A May 1988 private examination noted pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
65
75
85
LEFT
20
20
75
80
85

A June 1989 private examination noted pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
65
75
90
LEFT
25
25
75
90
90

In an October 1998 VA audiological examination report, the 
Veteran reported a positive noise exposure history, but 
denied any surgery, dizziness, ear disease, or tinnitus.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
65
75
95
LEFT
20
25
70
90
105

The impression was mild to profound sensorineural hearing 
loss, bilaterally, with good speech discrimination.  
Subsequent VA treatment records show that bilateral hearing 
loss for VA purposes has been consistently diagnosed.  
38 C.F.R. § 3.385.

The Veteran underwent a VA audiological examination in 
September 2003.  The examiner noted that the claims file was 
reviewed.  The Veteran reported that he served as a driver of 
a forward observer in the military, which involved trips to 
the field where heavy artillery was fired at targets.  He 
also reported that he was employed with O.C. Fiberglass 
Company in 1961.  He worked on the loading dock and wore 
hearing protection when subjected to loud noise.  His hearing 
was tested every two years and he was told he had problems 
with hearing.  He began wearing hearing aids in 1974 or 1976.  
Recreationally, he reported using a 22 caliber rifle for deer 
and pheasant hunting once a year with the use of ear muffs.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
90
95+
100+
LEFT
50
40
90
100
100+

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 60 in the left ear.  The 
diagnosis was moderate to profound sensorineural hearing loss 
in the right ear and profound sensorineural hearing loss in 
the left ear.  The examiner opined that based on the 
Veteran's oral history and review of records, "it is less 
likely than not that some portion of the hearing loss is 
related to exposures and duties while in service[.]"

In April 2004, the Veteran was accorded another VA 
audiological examination.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
85
95
105
LEFT
45
45
90
100
105

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 78 in the left ear.  After 
reviewing the claims file and conducting clinical interview 
and examination of the Veteran, the examiner noted that while 
exposure to hazardous noise in basic training and while 
assigned as a driver to a forward observer can be conceded, 
no hearing loss was identified until 12 to 15 years after 
discharge when his employer was conducting periodic hearing 
evaluations.  The examiner opined that "hearing loss is less 
likely than not a consequence of military service" and "it 
is less likely than not that any portion of the hearing loss 
is due to events or exposures while serving in the 
military."  With respect to tinnitus, the examiner opined 
that 

subjective tinnitus is less likely than 
not a consequence of military service.  
No nexus can be established between the 
military noise exposure and the onset of 
the subjective tinnitus.  In addition, 
the description of the frequency and 
duration of the subjective tinnitus 
matches that of individuals without 
hearing loss or a history of noise 
exposure.  In other words, the 
description of the tinnitus is not 
pathological and the frequency and 
duration appears to fall within the range 
of a normal experience.  

In support of his opinion, the examiner stated that the post 
service noise exposure, including both occupational and 
recreational, would account for the reported hearing loss 
during the 1960s.  The examiner also stated that although the 
Veteran did not considered his work environment noise 
hazardous, the history strongly suggested a progressive 
hearing loss over the course of his civilian employment that 
would be consistent with noise exposure, which can be 
inferred by the periodic hearing tests by his employers.

However, the examiner noted that review of the employer's 
occupational health records might provide the basis for 
reconsideration for the opinion as the records had the 
potential to confirm if a hearing loss was present as early 
as 1961, if the Veteran was exposed to post service hazardous 
noise, and if the exposure may have caused a progressive 
hearing loss.

Most recently, the Veteran was afforded a VA examination in 
March 2009.  After reviewing the claims file, the examiner 
noted that additional evidence of the earlier occupational 
hearing conservation test records had been associated with 
the claims file since the last VA examination.  The Veteran 
reported the same military noise exposure history as in 
earlier VA examinations.  After discharge, the Veteran 
reported that he first became aware of his hearing loss in 
1956 when he applied for a job with S.B. Company, at which 
time he had a hearing test and was told his hearing was bad.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
85
90
105
LEFT
50
45
90
100
105+

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 78 in the left ear.  The 
diagnosis was bilateral sensorineural moderate to profound 
hearing loss.  The examiner opined that "it is as likely as 
not that the Veteran's [sic] acquired some degree of hearing 
impairment while serving on active duty."  He also opined 
that "[i]t is as likely as not that tinnitus is a symptom of 
the current hearing impairment.  It is less likely as not 
that tinnitus is a direct result of acoustic trauma during 
military service."  In support of these conclusions, the 
examiner provided the following rationale:

The examiner's initial clinical 
impression on seeing the 1981 
occupational hearing tests was that it 
was less likely as not to be due to 
post service noise exposure, i.e. due 
to the 20 years of work at [O.C.] or 
the years at [C].  Hunting with a 12 
gauge annually though would be a 
significant confounding 
factor. . . .  Based on new information 
presented and 37 years of clinical 
practice including managing the Air 
Force's largest hearing conservation 
site, it is the opinion of the examiner 
that it is as likely as not that some 
degree of hearing loss was acquired 
during service.  Without the new 
information, the issue would be one of 
mere speculation. . . .  But as the IOM 
study points out, without 
documentation, the evidence is not 
sufficient to determine the probability 
of acquiring a noise induced hearing 
loss associated with service in the 
military or in specific branches of the 
military, for a given individual.

In addressing the earlier VA opinions of record, the examiner 
stated and there had been insufficient evidence to conclude 
that hearing impairment was acquired while the Veteran was on 
active duty; however this changed with the new evidence of 
all Columbia VAMC audiograms and the occupational hearing 
test from the 1980s that were not previously available.  The 
examiner also stated 

[w]ithout knowledge of the severity of 
the hearing loss in 1981 and the 
company's statement that the Veteran was 
not considered noise exposed under the 
OSHA[(Occupational Safety and Health 
Administration)] rule, any opinion would 
have to rely on the Veteran's report of 
symptoms of acoustic trauma during 
service. . . .  Without the records from 
1981, the preponderance of available data 
did not support onset during service.

With respect to tinnitus, the examiner stated that the 
Veteran had not reported a recollection experiencing tinnitus 
following acoustic events on active duty and the best data 
was that the symptoms had onset from 15 to 44 years after 
service.  The examiner thus noted that it was difficult to 
establish a nexus with service, however, noted that tinnitus 
is "as likely as not a symptom associated with the 
[Veteran's] hearing loss[.]"

Based on the totality of the evidence, and with application 
of the benefit of the doubt rule of 38 U.S.C.A. § 5107(b), 
the Board finds that the Veteran's currently diagnosed 
bilateral hearing loss and tinnitus are related to his 
military service.  There are currently diagnosed bilateral 
sensorineural hearing loss and tinnitus.  See Degmetich v. 
Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation).

Initially, the Board accepts the Veteran's contentions that 
he was exposed to significant acoustical trauma during his 
military service while assigned to an armored field artillery 
unit.  The Veteran also claims that he has had hearing 
problems since as early as in 1956, which was only a year 
after his military discharge.  The Veteran is competent to 
attest to the factual matters of which he had first-hand 
knowledge, such as an in-service exposure to artillery noise 
or a decrease in hearing acuity.  See Layno v. Brown, 6 Vet. 
App. 465 (1994).  Notwithstanding the lack of medical 
evidence contemporaneous with the Veteran's claimed onset of 
his hearing loss, the Board finds the Veteran's statements to 
be credible.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005); see also Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (Fed. Cir. 2006).  As a finder of fact, the Board, when 
considering whether lay evidence is satisfactory, the Board 
may also properly consider internal inconsistency of the 
statements, facial plausibility, consistency with other 
evidence submitted on behalf of the Veteran, and the 
Veteran's demeanor when testifying at a hearing.  See Dalton 
v. Nicholson, 21 Vet. App. 23, 38 (2007).

Furthermore, the Board finds that the March 2009 VA opinion 
relates the Veteran's bilateral hearing loss and tinnitus to 
his military service.  The March 2009 VA examiner concluded 
that "it is as likely as not that the Veteran acquired some 
degree of hearing impairment while serving on active duty."  
While the examiner stated that the evidence was not 
sufficient to determine the probability of acquiring a noise 
induced hearing loss associated with military service, the 
opinion suggests that the medical evidence, at the least, is 
in relative equipoise so as to allow application of the 
benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
negative etiological opinions offered by the September 2003 
and April 2004 VA examiners are deemed as not probative 
evidence, because, as was noted by the March 2009 VA 
examiner, the additional evidence relating to the Veteran's 
post-service noise exposure was not available at the time of 
those examinations to base an informed etiological opinion.  
Accordingly, the probative evidence of record relates the 
Veteran's currently diagnosed bilateral hearing loss to his 
military service.  In addition, the March 2009 VA examination 
report also provides a positive etiological opinion for the 
Veteran's tinnitus.  While the examiner stated it was 
difficult to establish a direct link between the Veteran's 
tinnitus and service, he concluded that the Veteran's 
tinnitus is a symptom associated with his hearing loss.  
Accordingly, although service connection for tinnitus is not 
warranted on a direct basis, as service connection for the 
Veteran's bilateral hearing loss is now established, service 
connection for tinnitus is also warranted as secondary to his 
bilateral hearing loss.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


